Citation Nr: 1033137	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
`

INTRODUCTION

The Veteran entered onto active service on July 7, 2000 and had 
an entry level separation from service on October 13, 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of record.  

In a May 2009 decision, the Board denied service connection for 
glaucoma and an acquired psychiatric disability.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In January 2010, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacated that portion of the May 2009 
decision which denied service connection for glaucoma and an 
acquired psychiatric disability, and remanded those issues to the 
Board for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board must remand these issues to the RO so that VA can 
fulfill its duty to assist the Veteran in substantiating his 
claims for service connection.  Such assistance requires that VA 
assist the Veteran in obtaining additional evidence which may 
already be in existence and assist the Veteran by obtaining an 
expert opinion.  

First, of record is a January 22, 2001 single page psychology 
note from Parkland Health and Hospital System which ends with the 
words "before going into Navy, lasting only 2 months before they 
"asked (him) to leave" again anger problems probably related to 
the recurrent depression created".  From this language it thus 
appears that there may be a continuation of the note on another 
page.  There is no other page associated with the claims file 
that completes that note.  

It therefore appears that there may be pertinent evidence that 
has not been obtained from this treatment provider.  On remand, 
the RO must provide additional assistance to the Veteran to 
obtain this evidence.  

Second, there is a June 2007 VA report of examination which 
addresses the question of whether the Veteran's glaucoma existed 
prior to his entrance into service and whether his glaucoma was 
aggravated by his active service.  The examiner stated that it is 
more likely than not that his glaucoma existed prior to his entry 
into active service and stated that his glaucoma was not 
aggravated by military service.  In the joint motion, the Parties 
have agreed that this examination is not adequate.  On remand, 
the RO must obtain an expert opinion that adequately addresses 
the issue of preexistence and aggravation of the Veteran's 
glaucoma.  

Accordingly, the case is REMANDED for the following action:

1.  By letter, inform the Veteran that a 
psychology note from January 2001, from 
Parkland Health and Hospital System, appears 
incomplete in that it appears that there may 
be a second page which completes the note but 
is not associated with his claims file.  
Request that he complete any necessary 
authorization to release information to VA.  
Inform him that he may submit the apparently 
missing evidence if he so desires.  

2.  Then, provide the indicated assistance to 
the Veteran in obtaining all psychology 
treatment notes from January 2001 from 
Parkland Health and Hospital System.  
Associate all obtained records with the 
claims file.  If the evidence that the Board 
has identified is not obtained (i.e. notes 
that complete the January 22, 2001 psychology 
note already associated with the claims file) 
send a letter to the Veteran providing him 
with the notice consistent with 38 C.F.R. 
§ 3.159(e).  

3.  Ensure that an opinion is obtained from 
an appropriate medical professional with 
regard to whether the Veteran's glaucoma 
existed prior to his entrance into active 
service and whether his glaucoma increased in 
severity beyond its natural progression 
during his active service.  The claims file 
must be provided to the examiner and the 
examiner must discuss relevant evidence that 
is in the claims file.  The opinion must 
include rationale (an explanation) supporting 
any conclusion that the examiner reaches.  
The examiner is asked to address the 
following:  

(a)  Whether or not it is obvious and 
manifest (i.e., that reasonable minds could 
not differ), from the relevant evidence and 
application of medical principles, that the 
Veteran's glaucoma existed prior to his 
entrance into service on July 7, 2000.  

(b)  Whether or not it is obvious and 
manifest (i.e., that reasonable minds could 
not differ) that there was no increase in 
severity of the Veteran's glaucoma during his 
active service from July 7, 2000 to October 
13, 2000, or, if there was an increase in 
severity, whether or not the increase was 
beyond the natural progression of the 
condition.  

The examiner is asked to address all evidence 
of record relevant to these questions, but in 
particular the following evidence:  

(i)  Evidence from Karanjit S. Kooner, M.D. 
from 1997 through 1999, including a letter 
dated in November 1999 and a December 3, 1999 
letter in which Dr. Kooner diagnosed 
"Glaucoma suspect."  

(ii)  The service treatment records (located 
in a manila envelope)

3.  Then, readjudicate the issues on appeal, 
if any benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


